El Juez Asociado Señob, Wole,
emitió la opinión del tribunal.
En este caso la acusación alegaba que “El referido Je-sús Méndez el día 28 de noviembre de 1924 y en el distrito de Ponce, P. R., voluntaria y maliciosamente penetró. du-rante las boras de la noche en la plaza del mercado de Ponce y en el puesto de Juan Lugo con la intención de co-meter burto.”
• El único señalamiento de error en el caso es que la acu-sación no aduce becbos suficientes para constituir un delito público, toda vez que las palabras “con intención de come-ter burto”, es una conclusión de derecho y que dichas pa-labras no alegan suficientemente actos de los cuales podría inferirse la intención del acusado. El artículo 408 del Có-digo Penal prescribe lo siguiente: “Toda persona que en-trare en una casa, aposento, habitación, casa de vecindad, taller, almacén, tienda, granero, establo, dependencia, u otro edificio, pabellón, embarcación, carro o vagón, con el propó-sito de cometer burto o ratería, o cualquier delito grave (felony) será culpable de escalamiento.”
 Generalmente esta corte ha declarado que la regia es que en una acusación, es bastante con seguir el estatuto. Hemos indicado algunas’ de las excepciones en el caso de El Pueblo v. Wys, 25 D.P.R. 510, pero el caso ante nosotros no cae dentro de ninguna de las excepciones. La penetración, en el delito de escalamiento, es el hecho principal; la intención es un elemento secundario que debe ser alegado, pero es bastante para probar los becbos ante un jurado. El apelante cita el caso de People v. Shaber, 32 Cal. 36. En realidad de verdad el apelante admite que ese caso se pronunciaba en contra de su contención, pero cree que. la opinión disidente de uno de los jueces contiene la *455mejor doctrina. Sin embargo, en el caso de People v. Goldsworthy, 130 Cal. 600, 62 Pac. 1074, y en el de People v. Bartley, 12 Cal. Appeals 773, 108 Pac. 868, las cortes de California, haciendo citas de otros casos, resolvieron qne eran suficientes las acusaciones en el delito de escalamiento cuando la penetración activa se describía como qne había te-nido lugar “con la intención de cometer hurto.” Una de-cisión semejante puede hallarse en el caso de State v. Lewis, 42 Washington 672, 85 Pac. 668. Véase también a 9 Corpus Juris 1034 y siguientes.

Dehe confirmarse la. sentencia apelada.